Citation Nr: 1100649	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  08-21 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Whether the Veteran timely perfected an appeal as to the October 
2005 denial of a higher rating for right ear drum scar; service 
connection for tinnitus, residuals of a deviated septum, ankle 
disability, bilateral knee disability, hip disability, heart 
disability and hypertension; and claims to reopen previously 
denied claims for service connection for hearing loss and 
bilateral pes planus. 


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to December 
1975.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2005 decision of the Philadelphia, 
Pennsylvania, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied a higher rating for right ear drum scar; 
service connection for tinnitus, residuals of a deviated septum, 
ankle disability, bilateral knee disability, hip disability, 
heart disability and hypertension; and claims to reopen 
previously denied claims for service connection for hearing loss 
and bilateral pes planus, and an April 2008 decision which found 
that the Veteran did not file a timely substantive appeal as to 
those issues. 

In October 2009, a video conference hearing as to the issue of 
timeliness of the appeal was held at the RO before the 
undersigned Veterans Law Judge.  A transcript of that hearing is 
of record.

The issues of entitlement to service connection for a 
stomach disability and an acquired psychiatric disorder, 
both to include as secondary to service-connected 
disability, have been raised by the record (see statement 
from Veteran received March 8, 2010), but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the AOJ for appropriate action.  

The issues of a higher rating for right ear drum scar; service 
connection for tinnitus, residuals of a deviated septum, ankle 
disability, bilateral knee disability, hip disability, heart 
disability and hypertension; and whether new and material 
evidence has been received sufficient to reopen claims for 
service connection for hearing loss and bilateral pes planus are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

On August 9, 2006, following issuance of the July 2006 statement 
of the case, the Veteran submitted a statement expressing his 
continued disagreement as to the denial of a higher rating for 
right ear drum scar; service connection for tinnitus, residuals 
of a deviated septum, ankle disability, bilateral knee 
disability, hip disability, heart disability and hypertension; 
and claims to reopen previously denied claims for service 
connection for hearing loss and bilateral pes planus.


CONCLUSION OF LAW

An August 9, 2006 statement from the Veteran constituted a timely 
substantive appeal as to the denial of a higher rating for right 
ear drum scar; service connection for tinnitus, residuals of a 
deviated septum, ankle disability, bilateral knee disability, hip 
disability, heart disability and hypertension; and claims to 
reopen previously denied claims for service connection for 
hearing loss and bilateral pes planus.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 20.202, 20.302 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).

In light of the fully favorable determination as to timeliness of 
the appeal, no further discussion of VCAA compliance is necessary 
as to that issue.

Analysis 

A substantive appeal consists of a properly completed VA Form 9 
or correspondence containing the necessary information.  If 
several issues were addressed previously, the substantive appeal 
should indicate which issues are being appealed.  The substantive 
appeal should also set out specific arguments relating to errors 
of fact or law.  The Board will construe such arguments in a 
liberal manner for purposes of determining whether they raise 
issues on appeal, but the Board may dismiss any appeal which 
fails to allege specific error.  See 38 C.F.R. § 20.202.  

Except in the case of simultaneously contested claims, a 
substantive appeal must be filed within 60 days from the date 
that the AOJ mails the statement of the case to the appellant, or 
within the remainder of the 1-year period from the date of 
mailing of the notification of the determination being appealed.  
38 C.F.R. § 20.302.  

In this case, an October 2005 rating decision denied a higher 
rating for right ear drum scar; service connection for tinnitus, 
residuals of a deviated septum, ankle disability, bilateral knee 
disability, hip disability, heart disability and hypertension; 
and claims to reopen previously denied claims for service 
connection for hearing loss and bilateral pes planus.  The 
Veteran was sent notice of this decision on October 27, 2005.  
The Veteran disagreed with the decision and a statement of the 
case was mailed to the Veteran on July 17, 2006.  Thus, the 
Veteran had until October 27, 2006 to submit a substantive appeal 
(one year from the notification of the adverse rating decision).  

A statement was received from the Veteran on August 9, 2006.  The 
Veteran referred to the July 2006 statement of the case and 
specifically noted the denial of his claims for higher rating for 
right ear drum scar; for service connection for tinnitus, 
residuals of a deviated septum, ankle disability, bilateral knee 
disability, hip disability, heart disability and hypertension; 
and to reopen previously denied claims for service connection for 
hearing loss and bilateral pes planus.  He stated that he was not 
in agreement with the decision.  He also stated that the decision 
was made without considering his appeal.  The Board observes that 
the Veteran was proceeding without a representative at this 
point.  Liberally construing the Veteran's statements, the August 
2006 submission meets the requirements of a substantive appeal as 
the Veteran identified the issues with which he disagreed, 
expressed his desire to appeal these issues, and provided 
argument about his case.  This statement is also timely as a 
substantive appeal as it was received prior to October 27, 2006.  
For these reasons, the Board finds that the Veteran submitted a 
timely substantive appeal as to the denial of a higher rating for 
right ear drum scar; service connection for tinnitus, residuals 
of a deviated septum, ankle disability, bilateral knee 
disability, hip disability, heart disability and hypertension; 
and claims to reopen previously denied claims for service 
connection for hearing loss and bilateral pes planus.


ORDER

The Veteran filed a timely substantive appeal as to the denial of 
a higher rating for right ear drum scar; service connection for 
tinnitus, residuals of a deviated septum, ankle disability, 
bilateral knee disability, hip disability, heart disability and 
hypertension; and claims to reopen previously denied claims for 
service connection for hearing loss and bilateral pes planus.


REMAND

While further delay is regrettable, the Board observes that 
further development is required prior to adjudicating the 
Veteran's claims for a higher rating for right ear drum scar; 
service connection for tinnitus, residuals of a deviated septum, 
ankle disability, bilateral knee disability, hip disability, 
heart disability and hypertension; and claims to reopen 
previously denied claims for service connection for hearing loss 
and bilateral pes planus. 

As the Board finds that the Veteran filed a timely substantive 
appeal as to the above issues, and additional evidence has been 
received that has not been considered in connection with the 
claims, the case must be remanded so that the RO can address the 
issues, in the first instance, in relation to the new evidence.   

The Board notes that the evidence of record that has not yet been 
considered by the RO, or any new evidence obtained on remand, may 
in combination with the evidence previously considered 
necessitate that additional examination be performed or that 
additional medical opinions be obtained.  Any additional 
development deemed warranted should be undertaken before the case 
is returned to the Board.  

In January 2007, the Veteran requested a VA hearing at the RO 
before a member of the Board concerning the merits of his claims.  
The Board hearing held in October 2009 pertained only to the 
issue of timeliness of the appeal, and no argument was provided 
concerning the underlying claims.  In-person hearings at the RO 
(also called "Travel Board" hearings) are scheduled by the RO.    

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any current, 
outstanding treatment records (VA or private) 
for the claimed conditions and to provide 
authorization to obtain these records as 
necessary.    

2.  If any additional development is deemed 
warranted, including additional VA 
examinations or opinions, such should be 
undertaken.

3.  After the development requested above has 
been completed to the extent possible, the 
record should again be reviewed.  If the 
benefits sought on appeal remain denied, then 
the Veteran and his representative should be 
furnished with a supplemental statement of 
the case and be given the opportunity to 
respond thereto.  

4.  After the above has been accomplished, 
schedule the Veteran for a Travel Board 
hearing at the Philadelphia, Pennsylvania RO 
in accordance with the usual procedures.  The 
Veteran and his representative should be 
notified of the time and place to report for 
the hearing.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action unless otherwise 
notified.  VA will notify the Veteran if further action is 
required on his part.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


 Department of Veterans Affairs


